Citation Nr: 0017875	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-40 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

3.  Entitlement to an increased evaluation for pelvic 
inflammatory disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim of service connection for hypothyroidism and denied her 
application to reopen claims of service connection for low 
back pain, chest pain and hypertension.  Also in this 
decision the RO denied the veteran's claim for an evaluation 
greater than 10 percent for pelvic inflammatory disease.

At a regional office hearing in January 1995, the veteran 
defined the issues on appeal as including an increased rating 
for pelvic inflammatory disease, service connection for 
hypothyroidism and whether new and material evidence has been 
submitted to reopen a claim of service connection for 
hypertension. 

The claim for an evaluation greater than 10 percent for 
pelvic inflammatory disease is deferred pending the 
completion being sought in the remand order below.



FINDINGS OF FACT

1.  The veteran's claim of service connection for 
hypothyroidism is plausible.

2.  In an April 1986 decision the RO denied service 
connection for hypertension; this decision is final.

3.  Evidence added to the record since the April 1986 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

4.  The veteran's claim of service connection for 
hypertension is plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well grounded 
claim of service connection for hypothyroidism.  38 U.S.C.A. 
§ 5107(a) (West 1991).

1.  Evidence received since the April 1986 RO decision 
denying service connection for hypertension is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the veteran's enlistment examination in August 1979, she 
had a blood pressure reading of 132 (systolic) over 80 
(diastolic).  Her weight at enlistment was 142 pounds.  

In October 1982 the veteran was seen for possible 
hypertension and heart murmur.  Her blood pressure reading at 
that time was 134/90.  There were no objective findings 
noted.  The veteran was assessed as having hypertension and 
heart murmur by "SM -history".  She was advised to come in 
every day for five days for blood pressure checks.

Blood pressure readings throughout the remainder of the 
veteran's active duty remained under 130 for systolic and 
under 90 for diastolic with the exception of a reading of 
130/94 in September 1983 and a reading of 140/98 in April 
1985.  The April 1985 service medical records notes that the 
reading of 140/98 was while the veteran was at the dentist 
and reflects her complaints of "chest pain and blood 
pressure".  An assessment was deferred at that time.

The veteran's blood pressure reading at her separation 
examination in April 1985 was 110/60.  She weighed 160 pounds 
at that time.  At the examination the veteran signed a 
statement stating that there had been no significant change 
in her health since her last physical examination except for 
her heart.  On clinical examination she was noted to have 
"III systolic... radiates to carotid" and a defect of 
probable aortic stenosis. 

In July 1985 the veteran filed a claim for a number of 
disabilities including high blood pressure and a systolic 
murmur.

At a VA examination in September 1985 the veteran complained 
of a two year history of chest pain.  Her blood pressure 
readings were 140/80 on sitting, 132/80 on recumbent and 
144/90 on standing.  Her weight was 168 pounds.  The veteran 
was diagnosed as having mild hypertension.

In an April 1986 rating decision the RO denied service 
connection for hypertension finding the data insufficient to 
grant the claim.  The RO determined that a diagnosis of 
hypertension had not been made in service and that the 
existence of hypertension was "equivocal" given the widely 
fluctuating readings.  

An October 1989 VA Consultation Sheet shows that the veteran 
was discovered to have a mass on the right lobe of her 
thyroid and that she had had a sonogram which indicated that 
it was non-cystic.  

A thyroid biopsy was performed in December 1989 revealing 
that the mass was benign.

In April 1990 the veteran underwent a thyroid ultrasound for 
comparison purposes.  

In November 1992 the veteran was seen at a VA medical 
clinical requesting to be issued medication for her thyroid 
condition.  She was assessed as having hypothyroidism, 
controlled, and was prescribed Synthroid.

In June 1993 the veteran was seen at a VA medical facility 
where it was noted that she was taking Synthroid.  It was 
also noted that she needed to be followed for hypothyroidism 
and had a history of hypothyroidism since 1988.

A VA treatment record in November 1993 reflects a diagnosis 
of hypothyroidism and hypertension.

In February 1994 the veteran filed a claim of service 
connection for a thyroid condition.  She also filed an 
application to reopen her previously denied claim of service 
connection for hypertension.

A VA treatment record in March 1994 reflects a diagnosis of 
hypothyroidism and hypertension.


In September 1994 the RO denied the veteran's claim of 
service connection for hypothyroidism and found that the 
veteran had not submitted new and material evidence 
sufficient to reopen her claim of service connection for 
hypertension.

At a hearing at the RO in January 1995, the veteran testified 
that her hypothyroidism was first confirmed in 1987.  She 
said that from 1985 to 1987 she experienced symptoms of chest 
pain, sweating and weight gain.  She said that she had never 
had a problem with her weight until her last year of service 
when she went from 140 to between 160 and 180 pounds.  She 
said that she was discharged from service because she didn't 
meet the weight requirements.  She said that her weight and 
her thyroid condition were never associated until she was 
diagnosed as having hypothyroidism.  With respect to 
hypertension, the veteran said that her diastolic readings in 
service included the high 80s and mid 90s and that she did 
not recall it ever reaching 100.  She said that she had been 
on hypertension medication for a year and a half and that her 
doctors told her that her hypertension, thyroid and chest 
pains were kind of intermingled together.

In a December 1995 statement the veteran said that her blood 
pressure reading of 140/98 in service showed that she had a 
problem with her blood pressure in service.  She said that 
out of fear she chose not to "ride sick call" and that she 
didn't really see the importance of keeping check on her 
blood pressure.  She also said that in regard to her 
hypothyroidism, she was unable to find the necessary 
documents that she had concerning a statement that a doctor 
had made in Europe that there was a connection to her 
conditions.  

Private medical records dated in December 1995 show that the 
veteran had a blood pressure reading of 150/110 and contain 
diagnoses of hypertension-not controlled and hypothyroidism.

A March 1996 private medical record shows that the veteran's 
hypertension had improved.

In November 1999 the RO received VA treatment records from 
the VA medical center in Fayetteville, North Carolina, dated 
from 1994 to 1999.  There records include a January 1995 
consultation sheet from a nurse practitioner who reported 
that the veteran had increased blood pressure onset in 1985 
and had a 5 day blood pressure check, and that she had not 
been prescribed medication.  The nurse also said that the 
veteran's hypothyroidism onset occurred on discharge from 
service and began with weight gain and thyroid examination, 
and that during a routine pap a multinodular goiter was found 
and confirmed by biopsy and thyroid scan.  She assessed the 
veteran as having hypertension-borderline control, right 
thyroid enlargement and history of hypothyroidism.  A thyroid 
scan performed in June 1995 revealed a large "cold" nodule 
of the thyroid gland.  Subsequent treatment records from 1995 
to 1999 show ongoing treatment for hypothyroidism and 
hypertension, including medication prescriptions.

II.  Legal Analysis

Service Connection for Hypothyroidism

The threshold question in any claim is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that her claim of service connection is well 
grounded.  In order for her to meet this burden, she must 
submit evidence sufficient to justify a belief that her claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran's service medical records are devoid of a 
diagnosis of hypothyroidism.  However, they do show that she 
weighed 142 pounds at her enlistment examination in August 
1979 and weighed 160 pounds at her separation examination in 
April 1985.  They also show that she complained of chest 
pain.  The veteran contends that although she wasn't 
diagnosed as having hypothyroidism until after service, her 
weight gain in service and chest pain were symptoms of this 
disability.  She said that it was only after she was 
diagnosed as having hypothyroidism that a relationship was 
drawn between her weight gain and chest pain and 
hypothyroidism.  In support of her contention is a January 
1995 VA medical record from a nurse practitioner who reported 
that the veteran's hypothyroidism had its onset on discharge 
from service and began with weight gain.  While it is not 
entirely clear whether the nurse practitioner is simply 
relaying what the veteran said to her or is asserting her own 
medical opinion, this evidence in light of the veteran's 
documented weight gain in service suffices to make her claim 
plausible, i.e., well grounded.  Caluza, supra.  This is so 
when considering that the threshold for establishing the 
plausibility of a claim is uniquely low.  See Hensley v. 
West, 99-7029 (May 2000).

Application to Reopen Claim of Service Connection for 
Hypertension

The RO denied the veteran's claim of service connection for 
hypertension in April 1986.  The veteran did not appeal this 
decision and it is final.  38 C.F.R. § 20.1103 (1999).  
Subsequent to this decision, in September 1994, the RO denied 
the veteran's February 1994 application to reopen the claim 
of service connection for hypertension, and the veteran 
appealed.  Thus, in order to reopen a claim of service 
connection for hypertension, new and material evidence must 
be submitted since the April 1986 final RO decision.  See 
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1990); Evans v. Brown, 9 Vet. App. 273 (1996).  

In Colvin v. Derwinski, 1 Vet. App. 171 (1991), the United 
States Court of Appeals for Veterans Claims (formally known 
as the United States Court of Veterans Appeals) (Court) 
formulated a standard for reopening claims based on new and 
material evidence.  This standard required that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Id. 

Subsequent to the Colvin decision, in 1998, the Federal 
Circuit expressly rejected the Colvin standard and instead 
held that new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Federal Circuit 
1998).

By applying the new Hodge standard to this claim, it is clear 
that the evidence submitted after the RO's April 1986 
decision bears directly and substantially on a claim of 
service connection for hypertension and is thus new and 
material.  Such evidence includes postservice private and VA 
medical records reflecting diagnoses of hypertension and 
shows that the veteran had been prescribed medication to 
control hypertension.  Also, in November 1999 the RO received 
a January 1995 VA treatment record from a nurse practitioner 
noting that the onset of the veteran's increased blood 
pressure was in 1985.  This evidence is indeed significant to 
the veteran's claim since the basis of the RO's denial of 
service connection for hypertension in 1986 was that a 
diagnosis of hypertension had not been made in service and 
that the existence of this disability was "equivocal" given 
the widely fluctuating readings.  In this regard, it should 
be kept in mind that hypertension is a presumptive disability 
meaning that even if it was not shown in service, service 
connection would still be warranted if the disability became 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  See 38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Having determined that new and material evidence has been 
added to the record since the April 1986 decision, the 
veteran's claim of service connection for hypertension is 
reopened.  Hodge, supra.

As the veteran's claim has been reopened, it must now be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 12 
Vet. App. 203 (1999).  

As stated above, three types of evidence must be presented in 
order for a claim for service connection to be well grounded:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence submitted in 
support of the claim is presumed to be true for purposes of 
determining whether the claim is well-grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993)

The veteran's service medical records show that she had 
elevated blood pressure readings on three occasions (140/98, 
130/94, 134/90), and was assessed as having hypertension in 
October 1982.  This evidence taken together with a multitude 
of postservice diagnoses of hypertension and associated 
treatment (including hypertensive medication) is sufficient 
evidence to well ground this claim.  Epps, supra; Caluza, 
supra.

ORDER

As the veteran's claim of service connection for 
hypothyroidism is well grounded, the appeal is allowed 
subject to further action as discussed below.

The application to reopen a claim of service connection for 
hypertension is granted and this service connection claim is 
well grounded; thus, it is subject to further action as 
discussed in the remand below.


REMAND

Service Connection for Hypothyroidism

Further medical development is warranted for the veteran's 
claim of service connection for hypothyroidism in view of the 
Board's finding that the claim is plausible.  Epps v. Gober, 
126 F. 3d 1464 (Fed. Cir. 1997); Hensly v. West, 99-7029 (May 
2000).  Such development requires that the veteran be 
afforded a VA examination for a more definitive opinion as to 
onset and etiology of her hypothyroidism.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  It is essential that the 
examining VA physician have the veteran's claims file to 
review, to include her service medical records, so that the 
evaluation will be a fully informed one.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990); Green, supra

Service Connection for Hypertension

Similar to the veteran's claim of service connection for 
hypothyroidism, additional medical development is necessary 
prior to adjudicating the claim of service connection for 
hypertension.  In this regard, the veteran should be afforded 
a VA examination for an opinion as to onset and etiology of 
her hypertension.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  It is essential to this claim, as it is in every 
claim, that the VA examiner have the veteran's claims file to 
review so that his or her evaluation of this disability will 
be a fully informed one. Littke v. Derwinski, 1 Vet. App. 90, 
92 (1990); Green, supra.

During the pendency of this appeal, on January 12, 1998, the 
regulations pertaining to diseases of the heart changed.  See 
62 FR 65207-65244.  This involved changes to the criteria 
regarding hypertensive vascular disease, with consideration 
now given to systolic blood pressure readings as opposed to 
just diastolic readings.  Although this is a service 
connection claim, the rating schedule may be relevant for 
presumptive service connection purposes in order to determine 
if hypertension became manifest to a compensable degree 
within one year of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, since these changes occurred 
during the pendency of this appeal, the veteran is entitled 
to the version of the regulations that are most favorable to 
her, whether it be the new or old regulations.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (1997, 1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).

Increased Evaluation for Pelvic Inflammatory Disease

Records show that the veteran was last evaluated for her 
pelvic inflammatory disease in February 1998.  Records 
further show that in April 1999 the veteran underwent a total 
abdominal hysterectomy, bilateral salpingo-oophorectomy, 
lysis of adhesions, and abdominoplasty.  These procedures 
were performed for the purpose of managing a pelvic mass, 
thought to be uterine fibroids.  The surgeon reported that 
intraoperatively she encountered uterine fibroids, tubo-
ovarian complex, severe adhesive disease and pelvic laxity.  
Following this procedure the RO granted the veteran a 
temporary total rating under 38 C.F.R. § 4.30 from April 
1999, and a 50 percent evaluation from August 1999.

Since the record is essentially devoid of any gynecological 
records since April 1999, it is unclear what, if any, affect 
the veteran's April 1999 surgery has had on her pelvic 
inflammatory disease.  Consequently, a through and 
contemporaneous gynecological examination is necessary in 
order to assess the current severity of the veteran's pelvic 
inflammatory disease.  Green v. Derwinski, 1 Vet. App. 121 
(1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that during the pendency of this 
appeal, on May 22, 1995, the regulations pertaining to 
gynecological disorders changed resulting in significant 
changes to the criteria pertaining to pelvic inflammatory 
disease.  38 C.F.R. § 4.116, Diagnostic Code 7614 (1995, 
1996).  Since these changes occurred during the pendency of 
this appeal, the veteran is entitled to the version of the 
regulations that are most favorable to her, whether it be the 
new or old regulations.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment for 
her hypertension, hypothyroidism and 
pelvic inflammatory disease since April 
1999.  The RO should then directly 
contact the sources and obtain the 
medical records, following the procedures 
of 38 C.F.R. § 3.159.

2.  The RO should have the veteran 
undergo a VA examination to determine the 
etiology of her hypothyroidism.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
that the veteran's hypothyroidism had its 
onset in service.  The claims folder 
including a copy of this remand should be 
provided to and reviewed by the examiner 
prior to the examination.  The examiner 
should provide the reason(s) for his or 
her opinion.  

3.  The RO should have the veteran 
undergo a VA examination to determine the 
etiology of her hypertension.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
the veteran's hypertension had its onset 
in service or, if not in service, was it 
manifested within one year of separation 
from service.  The claims folder 
including a copy of this remand should be 
provided to and reviewed by the examiner 
prior to the examination.  The examiner 
should provide the reason(s) for his or 
her opinion.  

4.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of her pelvic inflammatory 
disease.  Any tests deemed appropriate by 
the examiner should be performed.  The 
claims folder, including a copy of this 
remand, should be provided to and 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to provide specific findings 
consistent with the old and new rating 
criteria for this condition to include:

a)  Whether the severity of the 
veteran's pelvic inflammatory 
disease is mild, moderate or severe.  

b)  Whether symptoms of the 
veteran's pelvic inflammatory 
disease require continuous 
treatment, do not require continuous 
treatment or are not controlled by 
continuous treatment.

5.  The RO should readjudicate the 
pending claims of service connection for 
hypothyroidism and hypertension and an 
evaluation greater than 10 percent for 
pelvic inflammatory disease.  In 
determining whether the veteran has 
hypertension to a compensable degree 
within one year of service, both the new 
and old rating criteria for evaluating 
hypertension should be considered.  
38 C.F.R. § 4.104, Diagnostic Code 7107 
(1997, 1998).  The RO should also 
consider the new and old rating criteria 
when evaluating the veteran's service-
connected pelvic inflammatory disease.  
38 C.F.R. § 4.116, Diagnostic Code 7614 
(1995, 1996).  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990). 

6.  If any decision remains adverse to 
the veteran, she and her representative 
should be issued a Supplemental Statement 
of the case which provides the veteran 
with an adequate recitation of the 
applicable laws and regulations, and a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



